

115 HR 1599 IH: No Bonuses for Tax Delinquent IRS Employees Act of 2017
U.S. House of Representatives
2017-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1599IN THE HOUSE OF REPRESENTATIVESMarch 17, 2017Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo prohibit the provision of performance awards to employees of the Internal Revenue Service who
			 owe back taxes.
	
 1.Short titleThis Act may be cited as the No Bonuses for Tax Delinquent IRS Employees Act of 2017. 2.Prohibition on performance awards to IRS employees who owe back taxes (a)In generalThe Commissioner of the Internal Revenue Service shall not provide any performance award (including, but not limited to, bonuses, step increases, and time off) to an employee of the Internal Revenue Service who owes an outstanding Federal tax debt.
 (b)Outstanding Federal tax debtFor purposes of this section, the term outstanding Federal tax debt means any outstanding debt under the Internal Revenue Code of 1986 which has not been paid after an assessment of a tax, penalty, or interest and which is not subject to further appeal or a petition for redetermination under such Code. A debt shall not fail to be treated as an outstanding Federal tax debt merely because it is the subject of an installment agreement under section 6159 of such Code or an offer-in-compromise under section 7121 of such Code.
			